Citation Nr: 0828518	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-37 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for onychomycosis of 
the toenails.

2.  Entitlement of service connection for bilateral hallux 
valgus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970 to include combat service in Vietnam.  He has been 
awarded the Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by which the RO denied 
entitlement to, in pertinent part, the benefits sought 
herein.  

In February 2008, the Board remanded the case to the RO for 
further development of the evidence.

Initially, the RO characterized the issue on appeal as 
entitlement to service connection for bilateral foot 
conditions to include bunions, bone spurs, and fungal growth.  
Because an April 2008 VA examination of the feet revealed 
diagnoses of both onychomycosis of the toenails and mild 
bilateral hallux valgus, the Board has recharacterized the 
issue as two distinct ones.  The two conditions are entirely 
discrete in the sense that one is dermatologic and the other 
is orthopedic.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a further remand is necessary to correct 
certain procedural defects.  

In February 2008, the Board remanded this case to the RO for 
further development of the evidence.  The Board asked that a 
medical examination be conducted in order to determine the 
nature, etiology, and severity of any present foot disorder.  
An examination was performed.

The Board also requested the following:

If the examiner finds that the veteran 
has a current foot disorder, the examiner 
should then advance an opinion as to 
whether clear and convincing evidence 
shows that the veteran did not incur a 
foot disorder in service, or did not 
aggravate a pre-service foot disorder in 
service. The examiner should provide a 
complete rationale for conclusions 
reached.

The examiner did not address the foregoing questions 
adequately, which necessitates a remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.)  Thus, the 
record as well as the April 2008 examination report should be 
forwarded to the examiner who conducted that examination for 
further clarification regarding the questions posed above.  
In the event that the April 2008 examiner is unavailable, a 
new VA examination should be scheduled in which a full 
examination of the veteran's feet is accomplished and 
opinions regarding the foregoing are rendered.

The veteran has indicated treatment at New Berlin Memorial 
Hospital in New Berlin, Wisconsin, that took place in May 
1971.  The RO should make reasonable efforts to obtain these 
records.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Make reasonable efforts to secure 
treatment records from New Berlin Memorial 
Hospital dated from February 1970 to 
December 1972.

2.  The examiner who conducted the April 
2008 VA medical examination should respond 
to the following, to include the matter 
posed by the February 2008 Board remand:

For each disorder diagnosed, the 
examiner should offer an opinion as 
to whether it is at least as likely 
as not (50 percent or greater 
likelihood) that such disorder 
preexisted service.

If the examiner finds that the 
veteran has a current foot disorder 
that at least as likely as not 
preexisted service, the examiner 
should then advance an opinion as 
to whether clear and convincing 
evidence shows that the veteran did 
not incur the foot disorder in 
service, or did not aggravate 
(permanent increase in severity 
beyond the natural progression) the 
pre-service foot disorder in 
service.  The examiner should 
provide a complete rationale for 
conclusions reached.

If that examiner is unavailable, a new VA 
examination should be ordered, and the 
examiner should address the foregoing.

3.  Readjudicate the issues on appeal.  If 
any determination remains unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

